                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                        LUFKIN DIVISION


JAMES DAVID TUTT                                  §

VS.                                               §              CIVIL ACTION NO. 9:13-CV-130

DIRECTOR, TDCJ-CID                                §


            MEMORANDUM ORDER OVERRULING OBJECTIONS AND ADOPTING
              THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION
       Petitioner, James David Tutt, an inmate formerly confined at the Coffield Unit of the Texas

Department of Criminal Justice, Correctional Institutions Division, proceeding pro se, filed this

petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254.

       The court referred this matter to the Honorable Keith Giblin, United States Magistrate Judge,

at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court. The

Magistrate Judge recommends this petition be denied on the merits.

       The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record, and pleadings. Petitioner filed

objections to the Report and Recommendation of United States Magistrate Judge. This requires a

de novo review of the objections in relation to the pleadings and applicable law. See FED. R. CIV.

P. 72(b).

       After careful consideration, the court finds petitioner’s objections lacking in merit. As

outlined by the Magistrate Judge, the state habeas court entered extensive written findings of fact and

conclusions of law, recommending relief be denied. Ex parte Tutt, WR-36,292-3 (docket entry no.

8-35). The Texas Court of Criminal Appeals denied petitioner’s application without written order

on the findings of the trial court, without a hearing. Id.

       In his objections, petitioner spends considerable time reasserting his points of error and

argues the Magistrate Judge erred with respect to his recommendations on each point of error. As
outlined by the Magistrate Judge, petitioner is not entitled to habeas corpus relief unless the state

court’s adjudication on the merits:

       (1) resulted in a decision that was contrary to, or involved an unreasonable
       application of, clearly established Federal law, as determined by the Supreme
       Court of the United States; or

       (2) resulted in a decision that was based on an unreasonable determination of
       the facts in light of the evidence presented in the State court proceeding.

28 U.S.C. § 2254(d). Petitioner bears the burden of establishing that he is entitled to relief.

Woodford v. Visciotti, 537 U.S. 19, 24 (2002). However, the burden is “difficult to meet” as the

decisions of the state court are reviewed under a “highly deferential standard” and afforded “the
benefit of the doubt.” Harrington v. Richter, 131 S.Ct. 770, 786 (2011); Woodford, 573 U.S. at 24.

       In deciding whether a state court’s application was unreasonable, this Court considers

whether the application was objectively unreasonable. Williams v. Taylor, 529 U.S. 404, 409 (2000).

“It bears repeating that even a strong case for relief does not mean the state court’s contrary

conclusion was unreasonable.” Harrington v. Richter, 562 U.S. 86, 102 (2011). As stated by the

Supreme Court in Richter,

       If this standard is difficult to meet, that is because it was meant to be. As
       amended by AEPDA, § 2254(d) stops short of imposing a complete bar on
       federal court relitigation of claims already rejected in state proceedings. It
       preserves authority to issue the writ in cases where there is no possibility
       fairminded jurists could disagree that the state court’s decision conflicts with
       this Court’s precedents. It goes no farther. Section 2254(d) reflects the view
       that habeas corpus is a ‘guard against extreme malfunctions in the state
       criminal justice systems,’ not a substitute for ordinary error correction
       through appeal.”

Id., at 102-103.

       The AEDPA affords deference to a state court’s resolution of factual issues. Under 28 U.S.C.

§ 2254(d)(2), a decision adjudicated on the merits in a state court and based on a factual

determination will not be overturned on factual grounds unless it is objectively unreasonable in light

of the evidence presented in the state court proceeding. Miller-El v. Cockrell, 537 U.S. 322, 343

(2003). A federal habeas court must presume the underlying factual determination of the state court



                                                  2
to be correct, unless the petitioner rebuts the presumption of correctness by clear and convincing

evidence. 28 U.S.C. § 2254(e)(1); see also Miller-El, 537 U.S. at 330-31.

       As outlined by the Magistrate Judge with respect to each point of error, petitioner has simply

not met his burden. Petitioner has failed to rebut the presumption of correctness by clear and

convincing evidence or otherwise show the state court determinations to be objectively unreasonable.

Petitioner has failed to demonstrate the denial by the state court on each point of error resulted in a

decision that was contrary to, or involved an unreasonable application, of clearly established federal

law, or resulted in a decision based on an unreasonable determination of the facts in light of the

evidence.
                                               ORDER

       Accordingly, the objections of petitioner are OVERRULED. The findings of fact and

conclusions of law of the Magistrate Judge are correct, and the report of the Magistrate Judge is

ADOPTED. A Final Judgment will be entered in this case in accordance with the Magistrate

Judge’s recommendations.

       In addition, the court is of the opinion petitioner is not entitled to a certificate of

appealability. An appeal from a judgment denying post-conviction collateral relief may not proceed

unless a judge issues a certificate of appealability. See 28 U.S.C. § 2253. The standard for a

certificate of appealability requires the petitioner to make a substantial showing of the denial of a

federal constitutional right. See Slack v. McDaniel, 529 U.S. 473, 483-84 (2000); Elizalde v. Dretke,

362 F.3d 323, 328 (5th Cir. 2004). To make a substantial showing, the petitioner need not establish

that he would prevail on the merits. Rather, he must demonstrate that the issues are subject to debate

among jurists of reason, that a court could resolve the issues in a different manner, or that the

questions presented are worthy of encouragement to proceed further. See Slack, 529 U.S. at 483-84.

Any doubt regarding whether to grant a certificate of appealability should be resolved in favor of the

petitioner, and the severity of the penalty may be considered in making this determination. See

Miller v. Johnson, 200 F.3d 274, 280-81 (5th Cir.), cert. denied, 531 U.S. 849 (2000).

                                                  3
        In this case, the petitioner has not shown that the issues of concern are subject to debate

among jurists of reason or worthy of encouragement to proceed further. As a result, a certificate of

appealability shall not issue in this matter.


           So Ordered and Signed
           Nov 14, 2018




                                                 4
